
	
		II
		109th CONGRESS
		2d Session
		S. 3832
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to establish
		  criteria to transfer title to reclamation facilities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reclamation Facility Title
			 Transfer Act of 2006.
		2.DefinitionsIn this Act:
			(1)Indian
			 tribeThe term Indian tribe means an Indian tribe,
			 band, Nation, or other organized group or community that is recognized as
			 eligible for the special programs and services provided by the United States to
			 Indians because of their status as Indians.
			(2)Project
			 beneficiaryThe term project beneficiary means 1
			 or more contractors or other persons or entities that receive a direct benefit
			 under 1 or more of the authorized purposes for a reclamation facility.
			(3)Reclamation
			 facility
				(A)In
			 generalThe term reclamation facility means any
			 single-purpose or multipurpose structure, reservoir, impoundment, ditch, canal,
			 pumping station, or other facility for the storage, diversion, distribution, or
			 conveyance of water—
					(i)that is—
						(I)authorized by
			 Federal reclamation law; and
						(II)constructed by
			 the United States under that law;
						(ii)for which the
			 United States holds title; and
					(iii)for which any
			 non-Federal construction repayment obligations, as applicable, have been
			 fulfilled.
					(B)InclusionsThe
			 term reclamation facility includes any land that is appurtenant
			 to, and any administrative buildings associated with, a reclamation
			 facility.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(5)StakeholderThe
			 term stakeholder means—
				(A)a project
			 beneficiary; and
				(B)any person
			 that—
					(i)receives an
			 indirect benefit from a reclamation facility; or
					(ii)may be
			 particularly affected by any transfer of title to a reclamation
			 facility.
					3.Title
			 transfer
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish criteria for the transfer of title to
			 reclamation facilities from the United States to project beneficiaries or an
			 entity approved by project beneficiaries.
			(b)InclusionsThe
			 criteria established under subsection (a) shall include—
				(1)criteria
			 requiring that—
					(A)project
			 beneficiaries (or an entity approved by the project beneficiaries) be willing
			 to have title to a reclamation facility transferred to the project
			 beneficiaries;
					(B)if the project
			 beneficiaries have not yet assumed operations, maintenance, and rehabilitation
			 of the applicable reclamation facility, the project beneficiaries be capable of
			 assuming operations, maintenance, and rehabilitation of the reclamation
			 facility;
					(C)if there are
			 multiple project beneficiaries, there is an agreement among multiple project
			 beneficiaries relating to the transfer of title to a reclamation facility;
			 and
					(D)project
			 beneficiaries be willing to assume any liability associated with the
			 reclamation facility for which title is proposed to be transferred;
					(2)criteria
			 requiring an assessment by the Secretary of—
					(A)any effects that
			 the transfer of title would have on the ability of the Federal Government to
			 carry out the trust responsibility of the Federal Government with respect to
			 any Indian tribe;
					(B)the cost savings
			 to the United States if title to a reclamation facility is transferred;
					(C)the interest of
			 the project beneficiaries in owning the reclamation facility;
					(D)any environmental
			 considerations associated with the transfer of title to a reclamation
			 facility;
					(E)whether
			 stakeholders will be adversely impacted by the transfer;
					(F)the ability of
			 project beneficiaries to meet financial obligations associated with a
			 reclamation facility, including—
						(i)transactional
			 costs; and
						(ii)costs associated
			 with meeting the compliance requirements of the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.);
						(G)any legal
			 considerations associated with the transfer of title to a reclamation facility,
			 including any Federal, State, tribal, and local laws, international treaties,
			 and interstate compacts that apply to the transfer of title of a reclamation
			 facility to project beneficiaries; and
					(H)the willingness
			 and ability of project beneficiaries to fulfill any legal obligations
			 associated with receiving title to a reclamation facility, including compliance
			 with any Federal, State, tribal, and local laws, international treaties, and
			 interstate compacts that apply to the transfer of title of a reclamation
			 facility to project beneficiaries;
					(3)procedures
			 for—
					(A)soliciting
			 stakeholder involvement in the transfer of title to a reclamation facility;
			 and
					(B)involving
			 appropriate Federal, State, and local entities in evaluating and carrying out
			 the transfer of title to a reclamation facility;
					(4)the requirement
			 that the Secretary prepare a comprehensive list of any items that need to be
			 accomplished before the transfer of title to a reclamation facility;
				(5)procedures to
			 allow the Secretary to address real property and cultural and historic
			 preservation issues in a more efficient manner; and
				(6)any other
			 criteria that the Secretary determines to be appropriate.
				(c)Use of existing
			 criteriaFor purposes of establishing the criteria under
			 subsection (a), the Secretary shall, to the maximum extent practicable and
			 consistent with this Act, incorporate any applicable criteria that are in
			 existence on the date of enactment of this Act, including the criteria for the
			 transfer of title to uncomplicated projects described in the Bureau of
			 Reclamation document entitled Framework for the Transfer of Title:
			 Bureau of Reclamation Projects and dated August 7, 1995.
			4.ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Resources of the House
			 of Representatives a report that includes any recommendations of the Secretary
			 with respect to which reclamation facilities may be appropriate for transfer in
			 accordance with the criteria established under section 3(a).
		5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $2,000,000 for the period
			 of fiscal years 2007 through 2010.
		6.Termination of
			 authorityThe authority of the
			 Secretary to carry out this Act terminates on the date that is 5 years after
			 the date of enactment of this Act.
		
